                                                Februa,y 20, 2013



     James Donahew
     Regions Bank
     POBox18001
     Hatliesbwg, MS 39404
            In re: Regina Michelle D<iskill, flta Jeannie Pugh Chapter 13 Case #11-34102
                   Regions Mortgage l:>an #3006035640
                   Property Address: ~123 Joyce Ave; Knoxville. TN 37921



     Dear Mr. Donahew:

             As you should know from prior correspondence from this office, we represent Ms. Driskill
     in her Chapter 13 bankruptcy.

             Under her confirmed plan, Regions Mortgage is to be paid directly by Ms. Driskill, 01 aide
     of her bankruptcy case. Ms. [)m;.'tifl advises that Regions has not given her aedit for all payments
     and has provided us with copies of the following checks, which are enclosed for your reference:

             Check dale                         Check number                     Check amount
             July3, 2012                        41196                            $ 602.17
             September 14, 2012                 41583                            $ 361.91
             November 15, 2012                  42014                            $ 293.89
             January 31, 2013                   42435                            $1,500.00
             January 31, 2013                   42436                            $1,500.00
             Total:                                                              $4,257.97

            Please review Ms. Driskffl's mortgage loan and advise me if you have aecfded these
     payments to her account Also,  5Jiease advise if you show her mortgage loan cunent
     Very truly yours,


     -  ~
     J ohn P. Newton, Jr.
     Law Offices of Mayer & Newton
                                                                                                 ·•".... PlAINTIFF'S .
                                                                                                 z

                                                                                                 .f •
                                                                                                          .E,Bll-
                                                                                                 •
        I.midma,iCam SolllhT-, Suitd-579 llllNonhslwrelk ~ llU:191,                  B65.!il&.5111p "5.51&.614M°
           Wes!fROl6crComp;,,, 260DW:ABJi.wJeho,onHwy. Mormtawa.1N37814 ll&Hll85lllp 86551&6143{
                         --•~--          __..___
                         ncmar. '&WWJ.Mj5aoauewluii.£Gnl    ~
                                                           • ~ 1auw.--.-.1   im~--~
                                                                ~-- .:,1._.______,,__,_,_,___
                          "Ccdilial as Consumer -..picy l;pc:<:i1lisls bylheTammeeCammissioll
                                       on Colll'iouiug Lcpl Educalioa aad Spccializalion.
Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 1 of 6 PageID #: 132
                                                                                                                                      411
'   -· ·--. - ·- .. -- - .   w-•••-•••   -••••••••-•-•••   •   - - ••---•-••••--•




                                                                                               Check Number:     41196
              Regions Mortgage                                                                                   Jul 13, 2012
                                                                                           .      Check Date:

                                                                                               Check Amount·     $602.17
                                                                                               [?iscoun~            Amount Paid __
      Item to be Paid - Description __ __ ___                  ________ _
                                                                                                                           602.. 11
                        For Thomas Driskill, jr;,




                                                                                                          •
                     Make check payable to:




                     Services Cor the total amount shown for lhe month listed above have been fully rendered,
                     Also, services that were paid in advance for prior months have been fnUy rendered,
                      -~ .                    . 1''\ '
                                     - ~-\-~"---R~·
                                                                 '·-   Q
                      Family/Glla:hlian/Consumer                                                          Date

                      Tbe Provider certifies by the sssigned signature that:
                      Services ror the total amount shown for the month listed above have been fully rendered,
                      Also, services that were paid in advance for prior months have been fully rendered.


                      Provider                                                                            Date
                      (U caregiver/provider is to be pale!, include Social Security Number:




                      ,F
                      'SERVI
                                          PORT COORDINATOR-!.,
                                                                       (~,;
                                                                                    · P A l D .M. il tll M
Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 2 of 6 PageID #: 133
yi;,,:·u::.Dnl'\L 1';:.L,.,':J: f \.,,CN I CM rvH nANUlliAt"l""1:::U AUULI ~, IN(;,
                                                                                                                          4154:

           Regions Mortgage                                                            Check Number:    41543
                                                                                          Check Date:   Sep 14, 2012


                                                                                       Check Amount:    $ 3 61. 91
  . Item to_ ge Paid - DescriQtion ...... ____ ···--                                  Discount Taker        Amount Paid
                                                                                                        ···-···
                      For Thomas Driskill, Jr




                                                                          (_¾/. 9/




                                                                     p A I D SEP 14 10\1

  Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 3 of 6 PageID #: 134
           ?\c:isc: see ri::ven.ec :5-lde tcr mg.re inlct!Nlicn                                             U    OE'l'ACHA~ONG PERFORATION AND RETURhl LOWER PORTION WITH PAYMENT                                6

                                                                                --~~~:~~~-•~:.·~hi..     i·· . .:.!.'0..?:~:c.       .: . •_;_1:-:r=~.~~'!!•~~·> [_~·!_:·· ·c ·r.,t .? ,,
            0UESTJONS OR CHANGES?                                        .,       Ioo6oJs6•oi'                  1(1/'!.V~,._,:                   :JS1.os           :       o.oo                          u1.os
              Please write or call ...                                            Fees
                                                                                                                          1
                                                                                         du·e·maY b~-cofle~iidb~'tr~ ap~jf;ng ~dd;6a--,:,;.J ~rin;/;,a, pa;ment.s.
         A.REGIONS     ,··M □ RfGAGE                  \
                                                                                 REGINA M DRISKILL                                                                                         ,.     r,1,a/gf.
                                                                                                                                                                              11 ~011 a1t1 pzying I"} ch~l, pteasti ,evrew ·
                                                                                                                                                                                 p;l'fmtnt il'l101~ionon IN l:Jld -aidt 11\
                   /      P.O. Box 18001                  \
               Ha"iesburg. MS 39404·8001;                                .,
                  II Free {800) 986•2462)                                                             401 3006035640 b 00077327 5 00076218 7 5
    \I \'11~ loan ii ind.ud rran•aclive"ba~I~
    you wur a ton~ DI this loan pri011o Um
                                                              aH
                                                              fiifig
                                                                       01 II'
                                                                       of a
                                                                                      1I1 1111 111 1•Ill 11' '111 111 11•IJI 111, I' 11 •11111, 'I 11111, If'''' JII •I        AO[h              -~
                                                                                      REGIONS MORTGAGE                                                                         "./f,.,,c;;:,.~ .. ~-~
    C~plc, .7 bapliflJP!cy in ..tiich yoo 1eczim:l 11: dik:hats,e,
    an~ II rh,s 101111 was oor reafflrmrd In !he- banknlp(cy ~ .                      PO BOX2I53 Df:PT 2520
    or tf 1he lender recci'tcd an 01der v;,Cil'\ing ttlt ilidomaik                    BIRMINGHAM AL 35287-2520
    si.y in yoii- ban"mlp4cy case, itl• londot II pr~ldins !!'Iii
    nal!cc only for inlc,nu)Dna! purpose$ ir, ilCCO!dancc with
    1ht terms of !he loan agrtefflent and Is .r,ot l'tltmplin9 lg
    c:ollecl, fco:m:f, or cffstt any discharged debr n you,
    Plr&Onal liability.




CEREBRAL PALSY CENTER FOR HANDICAPPi:D ADULTS, !NC.                                                                                                                                                              42014
             Regions Mortgage                                                                                                                Check Number:                42014
                                                                                                                                                   CheckDare:             Nov 15, 2012


                                                                                                                                             Check Amount:                $293. 89
 _·.,,It.:::em,.,,__,t.:::o_,be:;e:..:P:..:a,.,id,,_-_,,De=s.:::cn'-'·"-p"-tio"'n"-----·---- __________,D,,.ic,S.:::Co""u"'n"t-'T,._,a"k""e,_r                                    Amount Paid _
                                                                                                                                                                                                        ?93,89
                            For Regina Driskill




                                                                                                                                                                                                                     •

Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 4 of 6 PageID #: 135
\it:HtBRAL PALSY CENTER FOR HANDICAPPED ADULTS, INC.                                              42435
         Regions Mortgage                                Check Number:      42 4 3 5
                                                           CheckDate:       Jan 31, 2013
                                                          Check Amount $1,500. 00
 Item to be Paid - Description                           Discount Take1    Amount Paid
               For Regina Oris.kill                                                    1,500.00




                                                                                                      ' .•   M
                                                                                                  42435

            CEREBRAL PALSY CENTER
          FOR HANDICAPPED ADULTS, INC.
                 241 E. WOODlAND AVENUE
                KNOXVlllE, TENNESSfE 37917
                    PH. 86S-523,049I
                                                                 DATE                        AMOONT

Memo:     Account #3006035640                             Jan 31, 2013              ***$1, 500 .00           1
                                                                                                             i
          One Thousand Five Hundred and 00/100 Dollars
 PAY
                                                                                                             1

                                                       ■ h1t~ :Jrt,:::1-c.
 TOTHE
 ORDER    Regions Mortgage
 OF:

                                                                        •      IZeOS\GNAlU




Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 5 of 6 PageID #: 136
CEREBRAL PALSY CENTER FOR HANDICAPPED ADULTS, INC.                                               42436
          Regions Mortgage                                 Check Number:   4 24 3 6
                                                             Check Date:   Jan 3l, 2013
                                                        Check Amount: $1, 5 00. 00
    Item to be Paid • Description                      Discount Taker      Amount Paid
                 For Thomas Driskill, Jr.·                                            1,500.00

                     ~,na.-            7}r1~f:1i/




       zmraas             cl SE     il!EL                                         .AEUS     _s    ·-   _a   1111"

                                                                                                 42436

             CEREBRAL PALSY CENTER
           FOR HANDICAPPED ADULTS, INC.
                    241 E. WOODLAND AVENUE
                   KNOXVILLE, TENNESSEE 37917
                        PH. 865-523-0491
                                                                   DATE                    AMOUNT

Memo:       Account #3006035640                            Jan 31, 2013           ***$1,500.00              •
                                                                                                            ~

 PAY       One Thousand Five Hundrec and .00/100 Dollars                                                    ••
                                                                                                            !
 TOll1E




                                                     ■ mtf~
 ORDER
 OF:        Regions Mortgage



l                                                       1..:1. •. J




Case 3:18-cv-00102-JRG-DCP Document 37-9 Filed 09/18/19 Page 6 of 6 PageID #: 137
